Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 1 of 7 PageID: 446
                                                    [Docket Nos. 16, 20]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  MATTHEW CALIO,

                   Plaintiff,
                                            Civil No. 19-8393 (RMB/AMD)
        v.

  CAMDEN COUNTY BOARD OF CHOSEN             MEMORANDUM OPINION & ORDER
  FREEHOLDERS, et al.,

                   Defendants.


APPEARANCES:

WILLIAM B. HILDEBRAND
LAW OFFICES OF WILLIAM B. HILDEBRAND, LLC
36 TANNER STREET, SUITE 110
HADDONFIELD, NEW JERSEY 08033
          For Plaintiff

HOWARD LANE GOLDBERG
OFFICES OF CAMDEN COUNTY COUNSEL
520 MARKET STREET, COURTHOUSE – 14TH FLOOR
CAMDEN, NEW JERSEY 08102
          For Defendant

RENÉE MARIE BUMB, United States District Judge

      This matter comes before the Court on the parties’ opposing

motions for summary judgment. [Docket Nos. 16, 20.] For the

reasons set forth below, the Court will administratively

terminate the motions and order the parties to submit

supplemental briefing. Because this Memorandum Opinion is

written primarily for the parties, the Court will only recite

those facts necessary to guide the parties’ supplemental briefs.
Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 2 of 7 PageID: 447



      Plaintiff Matthew Calio is employed by Defendant Camden

County Correctional Facility (“CCCF”), where he has been a

Corrections Officer since March 2001. When not working, he

assists with taking care of his mother, who is 76 years old and

has Alzheimer’s/dementia. It is undisputed that his obligations

to his mother qualify for protected leave under the federal

Family and Medical Leave Act (“FMLA”) and the New Jersey Family

Leave Act (“NJFLA”).

      Plaintiff alleges in this case that Defendant interfered

with his rights under those laws in several ways. The catalyst

for Plaintiff’s grievances is Defendant’s initial decision with

respect to his application for intermittent FMLA/NJFLA leave in

late 2018. Although Defendant granted Plaintiff’s request,

Plaintiff argues that its decision constituted “unjustified and

overly harsh restrictions on his FMLA/NJFLA leave.” [Docket No.

16-1, at 10 (alterations omitted).] The majority of Plaintiff’s

claims depend on this allegation.

      Plaintiff’s application included a certification from his

mother’s health care provider Dr. Paul Cohen, as Defendant

required. The certification described her condition, her needs,

and approximations of how often Plaintiff would need to care for

her. Part B of the certification form addresses the “amount of

care needed” and includes four questions relevant to this case.

Question 8 asks whether the patient will “require care on an

                                     2
Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 3 of 7 PageID: 448



intermittent or reduced schedule basis,” and question 9 asks for

an “[e]stimate [of] the hours the patient needs care on an

intermittent basis, if any.” [See, e.g., Docket No. 16-7,

Exhibit H (emphasis added).] Meanwhile, question 11 asks whether

the condition will “cause episodic flare-ups periodically

preventing the patient from participating in normal daily

activities,” and question 12 asks for an “estimate [of] the

frequency of flare-ups and the duration or related incapacity

that the patient may have over the next 8 months.” [See, e.g.,

id.]

       In support of the application in question, Dr. Cohen

answered question 8 in the affirmative. [Id., Exhibit I.] But on

question 9, he did not provide an estimate of how many hours per

day or days per week Plaintiff’s mother would need care; rather,

he only specified that she would need care on an intermittent

basis for a “lifelong” period. [Id.] Next, Dr. Cohen also

answered question 11 affirmatively. [Id.] In response to

question 12, he estimated that Plaintiff’s mother would have a

flare up once every four weeks, lasting eight hours or five days

per episode. [Id.] Based on that information, Defendant’s

employee, Peter Celeste approved Plaintiff for one five-day

absence per month. [Id.]

       At no time prior to filing his written complaint did

Plaintiff take issue with that determination. Indeed, the record

                                     3
Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 4 of 7 PageID: 449



appears to show an open dialogue between Plaintiff and his

employer. As best this Court can determine, Plaintiff’s

complaints stem from the decision granting him one five-day FMLA

absence per month. When he exceeded that allotment twice in

January 2019, it led to repercussions with which Plaintiff takes

issue. First, Defendant suspended Plaintiff for three days — one

day for the first unapproved absence, and two days for the

second unapproved absence — which Plaintiff now claims

constituted unlawful interference with his FMLA and NJFLA

rights.1 Defendant also converted those days from FMLA/NJFLA

leave days to regular sick days, which Plaintiff also alleges

constitutes interference with his statutory rights. Finally,

Defendant warned Plaintiff that if he continued to exceed his

allotment, he would need to provide supplemental information

from his mother’s health care provider or else he would be

subject to discipline.2

       The overwhelming majority of Plaintiff’s claims, therefore,

all turn on the legitimacy of Defendant’s initial approval of

Plaintiff’s late 2018 request. If Defendant’s decision to grant

Plaintiff one five-day absence per month was permissible under



1   Plaintiff was never required to actually serve these suspensions.
2 Plaintiff’s other contention — that Defendant listed the number of
FMLA days Plaintiff had taken in the “work performance deficiencies or
job behavior requiring improvement or correction” section of his
performance review — preceded the approval discussed above.

                                     4
Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 5 of 7 PageID: 450



the FMLA/NJFLA, then Plaintiff’s subsequent arguments would be

fruitless. After all, it is not in dispute that he exceeded his

allotment of leave. Therefore, any repercussions for his

unexcused absences (here, his suspensions, the conversion of

FMLA days to regular sick days, and being required to provide

additional certification to take more FMLA/NJFLA leave) would be

entirely justified. Conversely, if Defendant’s initial decision

was erroneous in terms of the FMLA/NJFLA, then it stands to

reason that the repercussions Plaintiff suffered for exceeding

his allotment could amount to interference of his statutory

rights.

      Unfortunately, the parties’ briefings with respect to their

cross motions for summary judgment do not adequately address

this issue. The parties do not flesh out what procedure

Defendant was required to follow, pursuant to the FMLA and

NJFLA, in deciding Plaintiff’s allotment of intermittent leave.

Nor do the parties discuss the standard of review that the Court

must apply in determining whether or not Defendant’s initial

decision comported with the relevant statutes and regulations.

In short, the Court cannot address the issues raised by the

parties in their briefs without first addressing whether

Defendant’s initial determination was valid. It bears noting,

however, that there is nothing in the record to indicate that

Plaintiff believed that Defendant’s determination was

                                     5
Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 6 of 7 PageID: 451



unreasonable.3 In fact, he seemed to accept the determination

without objection.

      The Court notes that the facts of this case make it appear

that Defendant went to lengths to accommodate Plaintiff’s needs.

First and foremost, Defendant granted Plaintiff precisely the

amount of intermittent leave that Dr. Cohen estimated in his

certification. Plaintiff presents no evidence of ever contesting

this decision, even in spite of Defendant’s alleged repeated

attempts to have Plaintiff file supplemental certification.

Moreover, Defendant took an unusually long time to issue its

disciplinary decision against Plaintiff — apparently due to its

attempts to encourage Plaintiff to get an additional

certification — only to never even enforce the decision.

      Nevertheless, without additional briefing from the parties,

the Court is not in a position to rule given the lack of clarity

as to Plaintiff’s claims. Does he challenge the validity of

Defendant’s initial decision with respect to his request for

intermittent leave? If so, what is the standard? Do issues of

estoppel come into play? Since Plaintiff’s case turns almost

entirely on whether Defendant’s initial decision was valid, the

Court will require the parties to submit supplemental briefing

on that issue.


3 Plaintiff’s extensive discussion of his mother’s disease is not
helpful.

                                     6
Case 1:19-cv-08393-RMB-AMD Document 22 Filed 09/29/20 Page 7 of 7 PageID: 452



      THEREFORE, IT IS this      28th    day of   September   2020,

      ORDERED that the parties’ opposing Motions for Summary

Judgment [Docket Nos. 16, 20] be ADMINISTRATIVELY TERMINATED;

and it is further

      ORDERED that Plaintiff shall file a supplemental brief

addressing the issues discussed above by no later than Friday,

October 23rd, 2020. Defendant shall file its response no later

than Friday, November 6th, 2020. Plaintiff shall file his reply

by no later than Friday, November 13th, 2020.



                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     7
